IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN FRANCIS ARPINO,                                 No. 69791
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                           FILED
                                  Respondent
                                                                               MAY 0 3 2016
                                                                             TRACE K. LINDEMAN
                                                                          CLERK csK ZI4PREME COURT

                                     ORDER DISMISSING APPEAL              BY
                                                                               DEPUTY CLERK


                            This is a pro se appeal from a district court order denying a
                "Motion N.R.C.P. 60(b)(3) "Pratte: Intrinsic & Extrinsic." Second Judicial
                District Court, Washoe County; Patrick Flanagan, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order in a criminal matter, we lack jurisdiction.      Castillo
                v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.




                                        Hardesty


                                                                   Pieht                 J.
                Saitta                                   Pickering




                cc: Hon. Patrick Flanagan, District Judge
                     John Francis Arpino
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                     16 -/.3287